Citation Nr: 0901029	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-38 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss, and if so, whether it should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus, and if so, whether it should be granted.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The veteran had active duty service with the United States 
Army from October 1942 to October 1945, to include a tour of 
duty in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 Rating Decision by the 
Manchester, New Hampshire, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) that denied the 
veteran's request to reopen previously denied claims for 
hearing loss and tinnitus.  

The Board notes that the veteran's claims for service 
connection for hearing loss and tinnitus have an unusual 
history.  Although the veteran submitted a claim in September 
1979 seeking service connection for a postoperative scar, 
otitis media, sinusitis, tonsillitis, and a pilonidal cyst, 
he did not initially claim service connection for hearing 
loss and tinnitus.  After a rating decision was issued in 
January 1980 denying the veteran's claims for an increased 
rating for a scar and for service connection for other 
issues, the veteran submitted a Notice of Disagreement and a 
Form 9 Appeal.  

The veteran requested and was provided a hearing before a 
rating board at the RO in conjunction with his appeal.  It 
was during the hearing that the veteran made oral claims for 
entitlement to service connection for hearing loss and 
tinnitus.  These claims were denied in a July 1980 rating 
decision issued one week after the hearing.  The veteran did 
not submit a notice of disagreement to initiate an appeal as 
to the denial of service connection for hearing loss and 
tinnitus, but nonetheless a Supplemental Statement of the 
Case (SSOC) was issued the day following the issuance of the 
rating decision, again denying the veteran's claims.  

Subsequent to the SSOC, in September 1980, the veteran 
submitted a VA Form 646, which listed the issues on appeal as 
"service connection for acute otitis media, service 
connection for sinusitis, service connection for tonsillitis 
and service connection for postoperative scar, pilondidal 
cyst."  In January 1981, the veteran submitted an informal 
hearing presentation, which listed the issues as "[s]ervice 
connection for otitis media, sinusitis, tonsillitis, 
postoperative scar, residual of pilonidal cyst."  At no 
point did the veteran indicate his intention to appeal the 
denials of service connection for hearing loss and tinnitus.  
Despite the veteran's silence on the issue, the Board issued 
a decision in February 1981 denying, in pertinent part, 
service connection for hearing loss and tinnitus.  

The Board has determined that the portion of the February 
1981 decision by the Board that denied service connection for 
hearing loss and tinnitus is void ab initio.  As the veteran 
did not perfect an appeal of the July 1980 rating decision as 
to those two matters, the Board did not have jurisdiction in 
1981 to make a decision on the merits of his hearing loss and 
tinnitus claims.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 20.302.  

Since the July 1980 rating decision was not appealed, it 
became final a year after its issuance.  Therefore, the July 
1980 rating decision is the final decision of record for new 
and material evidence purposes.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
entitlement to service connection for hearing loss and 
tinnitus, but that additional development is necessary 
regarding the underlying service connection claims.  
Accordingly, the matters of entitlement to service connection 
for hearing loss and tinnitus, based on de novo review, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a final rating decision issued in July 1980, the RO 
denied claims for entitlement to service connection for 
hearing loss and tinnitus.

2.  Evidence received since the July 1980 rating decision 
regarding the veteran's hearing loss includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
hearing loss.

3.  Evidence received since the July 1980 rating decision 
regarding the veteran's alleged tinnitus is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral hearing loss has been 
received, and the veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence to reopen the veteran's claim 
for service connection for tinnitus has been received, and 
the veteran's claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in January 2007 
included the criteria for reopening the previously denied 
claims, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records and his service medical records.  The veteran 
indicated in his November 2006 claim that all of his current 
treatment records were at the local VA medical center.  VA 
obtained the veteran's treatment records, which included an 
audiological evaluation conducted by a VA examiner.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Standard

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in November 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO denied service connection for hearing loss and 
tinnitus in July 1980, based on the finding that "[s]ervice 
records are entirely negative for complaint of, observation 
of, or treatment for hearing loss and tinnitus."  

Hearing Loss

In order for service connection for hearing loss to be 
granted, one of the elements that must be shown is a 
diagnosis of hearing loss sufficient to be considered a 
disability.  See 38 C.F.R. §§ 3.303, 3.385.  At the time of 
the previous rating decision, there was no formal diagnosis 
of hearing loss.  The only evidence the RO had before it was 
the statements of the veteran and the lack of any indication 
of hearing loss in the service medical reports.  

Since July 1980, the veteran has submitted medical progress 
notes from the VA medical center, which include an 
audiological evaluation performed in October 2006.  The 
October 2006 audiological evaluation is the first piece of 
evidence to present a diagnosis of hearing loss.  The 
evaluation indicated hearing loss sufficient to be a 
disability under 38 C.F.R. § 3.385.

Thus, evidence submitted since the RO's July 1980 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  The Board therefore finds that 
new and material evidence has been received since the RO's 
July 1980 decision, and reopening the claim of service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Tinnitus

The Board also finds that new and material evidence has been 
submitted as to the claim for service connection for 
tinnitus.  At the time of the July 1980 RO decision, the 
evidence consisted of service medical records which 
documented no complaint or diagnosis of tinnitus, and the 
veteran's statements that he had ringing in the ear, which he 
still had on occasion.  The veteran did not report constant 
tinnitus, and there was no medical diagnosis of tinnitus.  
For evidence to be new and material and sufficient to reopen 
the claim, it must relate to an unestablished fact necessary 
to substantiate the claim.  Such evidence in this case could 
be evidence indicating that the veteran currently has a 
disorder manifested by tinnitus or evidence that supports a 
finding that such a disorder had its onset in service or is 
otherwise related to service.

Here, the evidence pertinent to the veteran's tinnitus claim 
added to the record since the July 1980 rating decision 
consists of statements by the veteran to the examiner during 
his October 2006 audiological examination and to his primary 
care physician in September 2006.  While neither the examiner 
nor the physician diagnosed the veteran with tinnitus, the 
Board notes the unique nature of this disorder, and the fact 
that the ringing of the ears is only measurable by the 
patient.  Given the fact that the veteran is competent to 
report his symptoms, and the fact that the veteran's 
statements since the last final decision in 1980 indicate 
that he is experiencing "constant tinnitus" in both ears (a 
fact not known in 1980), the Board finds that the veteran's 
statements constitute new and material evidence sufficient to 
reopen the claim.  

Therefore, the Board finds that the veteran has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted regarding the 
veteran's claim for service connection for hearing loss, the 
claim for service connection for hearing loss is reopened.

New and material evidence having been submitted regarding the 
veteran's claim for service connection for tinnitus, the 
claim for service connection for tinnitus is reopened.


REMAND

A remand is required for additional development on the merits 
of the claims for service connection for hearing loss and 
tinnitus.  

To establish entitlement to service connection for a 
disability, it must be shown that the veteran suffers from a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2007).  Disorders diagnosed 
after discharge will still be service connected if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007); see also Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Although the veteran reported constant tinnitus and was 
diagnosed with hearing loss in October 2006, there is no 
medical determination as to whether there is a nexus between 
the veteran's period of combat service and his hearing loss 
and tinnitus.  The veteran's service records indicate that he 
served as a medic in a combat zone in Europe during World War 
II, and that he received the Purple Heart for his service.  
The veteran alleges that he was wounded when a shell exploded 
near his foxhole, and that it affected his hearing.  The RO 
should arrange an audiological examination to determine the 
likelihood that the veteran has hearing loss or tinnitus 
related to his period of service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA audiological examination to determine 
whether or not the veteran has a hearing 
loss disability and tinnitus, and to 
obtain a medical opinion as to the 
likelihood that these conditions are 
related to service.  The claims file must 
be reviewed in conjunction with the 
examination.  The doctor should examine 
the veteran and perform all necessary 
tests to determine whether or not the 
veteran has hearing loss disability and 
constant tinnitus.  The examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that any hearing loss or tinnitus is 
related to any aspect of the veteran's 
period of service.  A full and complete 
rationale for all opinions expressed is 
required

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


